******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
BYRNE v. AVERY CENTER FOR OBSTETRICS & GYNECOLOGY, P.C.—
                       CONCURRENCE

   ZARELLA, J., with whom ROGERS, C. J., joins, con-
curring in part and dissenting in part. I agree with parts
I and II A of the majority opinion. I respectfully disagree,
however, with the majority’s decision in part II B of
the opinion not to reach and decide the defendant’s
statutory claim. The majority concludes that the plain-
tiff did not assert an independent claim under General
Statutes § 52-146o because that claim is contained in
counts two and four of the amended complaint alleging
negligence and negligent infliction of emotional dis-
tress, respectively, instead of in a separate count. In
my view, however, the majority indulges in an overly
technical reading of counts two and four that is incon-
sistent with the modern view of pleading, which rejects
a narrow, formalistic reading of the pleadings in favor
of construing pleadings broadly and applying common
sense. See, e.g., Fuessenich v. DiNardo, 195 Conn. 144,
150–51, 487 A.2d 514 (1985); Bombero v. Marchionne,
11 Conn. App. 485, 496, 528 A.2d 396 (Borden, J., dis-
senting), cert. denied, 205 Conn. 801, 529 A.2d 719
(1987); DeMartin v. Yale-New Haven Hospital, 4 Conn.
App. 387, 390, 494 A.2d 1222, cert. denied, 197 Conn.
813, 499 A.2d 62 (1985). I thus believe that counts two
and four, in which one of the plaintiff’s assertions is
that the defendant ‘‘disclosed the medical file, without
authority, in violation of . . . § 52-146o,’’ directly
allege a violation of the statute, and the fact that the
allegation is not contained in a separate count is imma-
terial because the trial court and the parties have treated
counts two and four throughout the proceedings as
asserting a statutory violation. Accordingly, I believe
that the statutory claim was properly raised and should
have been decided by this court.
   I finally emphasize that, because this court has deter-
mined that the issue of whether Connecticut’s common
law provides a remedy for a health care provider’s
breach of its duty of confidentiality in the course of
complying with a subpoena has not been raised, the
issue remains unresolved, which leaves the parties and
the trial court to determine the most appropriate course
of action as the litigation proceeds.